Citation Nr: 1710170	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for type 2 diabetes mellitus, to include as due to a qualifying chronic disability and/or as secondary to posttraumatic stress disorder.

2. Entitlement to service connection for chronic lymphocytic lymphoma, to include as due to a qualifying chronic disability and/or as secondary to posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985 and from August 1991 to April 1992, with service in Southwest Asia during the Persian Gulf War. He was also a member of the Army National Guard from September 1986 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2012, March 2015, and September 2016, the Board remanded the issues for additional development. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for diabetes and chronic lymphocytic lymphoma and has advanced several theories of entitlement for consideration. 

Pursuant to the September 2016 remand, the Board requested additional medical examinations. For both diabetes and chronic lymphocytic lymphoma, the examiner was requested to provide medical opinions addressing direct service connection, secondary service connection (causation and aggravation), and whether either disorder was a qualifying chronic disability (i.e., an undiagnosed illness or part of a medically unexplained chronic multi-system illness). 

The Veteran underwent a VA diabetes examination in October 2016. The examiner addressed direct service connection and whether diabetes was a qualifying chronic disability. As concerns secondary service connection, the examiner stated that "medical literature review does not indicate PTSD is not a known causative etiology for [type 2 diabetes]." On review, this is not an adequate opinion with regard to secondary service connection. First, the opinion contains a double negative and it is unclear what opinion the examiner is providing on causation. Second, the opinion does not appear to address aggravation. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (A medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition. When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.)  

The Veteran also went a VA examination in October 2016 to address the etiology of chronic lymphocytic lymphoma. The examiner addressed direct service connection and whether chronic lymphocytic lymphoma was a qualifying chronic disability. As concerns secondary service connection, the examiner stated "there is no known association between [chronic lymphocytic lymphoma] and [posttraumatic stress disorder], such that the [V]eteran's [chronic lymphocytic lymphoma] is not known to be aggravated by any known activities in his military service...." Again, this opinion is unclear and to the extent it addresses aggravation, it appears to consider in-service aggravation. Thus, an addendum is needed.  El Amin. 

VA medical records were last added to the electronic claims folder in September 2016. Information recently added to the record shows the Veteran was admitted to a VA facility in January 2017 for treatment of his chronic lymphocytic lymphoma. These records are potentially relevant to the appeal and should be obtained. 38 C.F.R. § 3.159(c)(2) (2016). 

Accordingly, the case is REMANDED for the following action:

1. Request inpatient and outpatient records from the VA medical centers in the Tennessee Valley Healthcare System for the period from September 2016 to the present. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Return the October 2016 VA opinions for addendum. If the October 2016 VA examiner is not available, the requested information should be obtained from a similarly qualified physician examiner. The electronic claims folder and a copy of this remand must be available for review. 

The examiner is requested to again review the claims folder and answer the following questions:

(a) Is it at least as likely as not that the Veteran's type 2 diabetes is proximately due to or the result of posttraumatic stress disorder?

(b) If not, is it at least as likely as not that the Veteran's type 2 diabetes is permanently aggravated by posttraumatic stress disorder?  If aggravation is found, the examiner should identify a baseline level of disability. 

(c) Is it at least as likely as not that the Veteran's chronic lymphocytic lymphoma is proximately due to or the result of posttraumatic stress disorder? 

(d) If not, is it at least as likely as not that the Veteran's chronic lymphocytic lymphoma is permanently aggravated by posttraumatic stress disorder?  If aggravation is found, the examiner should identify a baseline level of disability. 

A complete rationale for any opinion expressed must be provided.

3. Review the addendum to ensure that it is in complete compliance with the directives of this Remand. If the report is deficient in any manner, the AOJ should implement corrective procedures at once.

4. Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the appeal issues. If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes the submission of competent medical opinion evidence showing that chronic lymphocytic lymphoma and/or type 2 diabetes mellitus was incurred or aggravated inservice, or that either disorder was permanently aggravated by posttraumatic stress disorder

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




